J-S22035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANNY VAZQUEZ                              :
                                               :
                       Appellant               :   No. 653 MDA 2019

              Appeal from the PCRA Order Entered March 22, 2019
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0001409-2013


BEFORE:      OLSON, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                 FILED JUNE 12, 2020

        Appellant, Danny Vazquez, appeals from the order denying his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”).1           Additionally,

Appellant’s appointed PCRA counsel, Michael C. Padasak, Esquire, has filed an

application to withdraw pursuant to Turner/Finley.2         We affirm and grant

Attorney Padasak’s application to withdraw.

        On June 20, 2013, Appellant was arrested and charged with possession

of a controlled substance, possession with intent to deliver a controlled

substance, possession of drug paraphernalia, tampering with or fabricating

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541-9546.
2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-S22035-20



physical evidence, and possession of a firearm by a prohibited person.3 After

the charges were held over for trial, Appellant’s counsel, Gail G. Souders,

Esquire, filed the first of several motions for continuance on December 9,

2013.        The continuance was granted, and Appellant was granted four

additional continuances on August 1, 2014, September 8, 2014, November

10, 2014, and May 19, 2015.

        On    June   23,   2015,    after      unsuccessfully    seeking    an   additional

continuance, Appellant certified that his case was ready for trial. On July 6,

2015, the date his jury trial was set to begin, Appellant entered an open guilty

plea with the assistance of a Spanish-language interpreter. At the hearing,

the    Commonwealth        agreed    to     nolle   pros   the   firearms    offense   and

recommended a sentence of 3 to 15 years of imprisonment.

        Appellant failed to appear at the August 26, 2015 sentencing hearing,

and a bench warrant was issued. Appellant was apprehended in August 2016,

and, on October 6, 2016, the trial court sentenced Appellant to an aggregate

term of 5 to 16 years of imprisonment. Appellant filed a pro se motion for

reconsideration, which the trial court denied on December 6, 2016. Appellant

did not appeal from the judgment of sentence.

        On August 2, 2017, Appellant filed a pro se PCRA petition and later filed

an amendment to his petition on June 25, 2018. The PCRA court appointed

the Lebanon County Office of the Public Defender to represent Appellant. The

____________________________________________


3   35 P.S. § 780-113(a)(16), (30), (32); 18 Pa.C.S. §§ 4910(1), 6105(a)(1).

                                            -2-
J-S22035-20



Office of Public Defender filed a petition to withdraw from representation

pursuant to Turner/Finley, which the PCRA court granted on September 25,

2018.     After the Office of Public Defender’s withdrawal, Appellant filed

subsequent amendments to his PCRA petition on November 19, 2018 and

December 7, 2018.4

        Having determined that Appellant had raised cognizable PCRA issues of

ineffective assistance of counsel related to his guilty plea, the PCRA court held

a hearing on March 21, 2019. At the hearing, Appellant and Attorney Souders

testified, and Appellant was represented by privately retained counsel, Richard

Coble, Esquire. On March 22, 2019, the PCRA court entered an order denying

the PCRA petition and finding that Attorney Souders did not provide ineffective

assistance of counsel.

        Although he was still represented by Attorney Coble, Appellant filed a

timely pro se notice of appeal of the March 21, 2019 order.5 On July 31, 2019,
____________________________________________


4 While Appellant did not seek leave of the court prior to filing the amendments
to his PCRA petition, the PCRA court effectively allowed the amendments when
it addressed the issues raised in the amendments at the March 21, 2019
hearing and in its opinion. Commonwealth v. Boyd, 835 A.2d 812, 817 (Pa.
Super. 2003) (PCRA court effectively allows amendment to PCRA petition by
addressing issues in an unauthorized PCRA petition).
5  On April 25, 2019, the PCRA court entered an order directing Appellant to
file a concise statement of errors complained of on appeal pursuant to
Pa.R.A.P. 1925(b). Appellant submitted his concise statement with his
docketing statement filed in this Court on May 9, 2019; although the concise
statement was not subsequently entered on the PCRA court’s docket, the PCRA
court addressed the issues raised in Appellant’s concise statement in its
Pa.R.A.P. 1925(a) opinion filed on June 4, 2019.



                                           -3-
J-S22035-20



this Court entered a per curiam order remanding this matter to the PCRA court

to determine whether Attorney Coble had abandoned Appellant’s appeal based

upon his failure to file a docketing statement. After holding a hearing, the

PCRA court notified this Court that Appellant had discharged Attorney Coble

after the PCRA court’s March 22, 2019 ruling. This Court then remanded again

for the PCRA court to determine Appellant’s eligibility for court-appointed

counsel; the PCRA court determined that Appellant was entitled to counsel

and appointed Attorney Padasak to represent him.6

       In this Court, Attorney Padasak filed an application to withdraw as

counsel and a Turner/Finley brief. On March 24, 2020, Appellant filed a pro

se response to Attorney Padasak’s Turner/Finley brief.

       Before we review the merits of this appeal, we must first determine

whether Attorney Padasak has satisfied the procedural requirements to

withdraw from representation of Appellant:

       Counsel petitioning to withdraw from PCRA representation must
       proceed . . . under Turner . . . and Finley . . . [and] must review
       the case zealously. Turner/Finley counsel must then submit a
       “no-merit” letter to the trial court, or brief on appeal to this Court,
       detailing the nature and extent of counsel’s diligent review of the
       case, listing the issues which petitioner wants to have reviewed,

____________________________________________


6 The PCRA court initially reappointed the Lebanon County Office of the Public
Defender to represent Appellant. The Office of the Public Defender filed an
application in this Court to be removed as counsel for Appellant based upon
its prior representation of him and determination that his appeal lacked merit.
This Court granted the application and directed that the PCRA court appoint
substitute counsel for Appellant’s PCRA appeal. By a November 4, 2019 order,
the PCRA court appointed Attorney Padasak to represent Appellant.

                                           -4-
J-S22035-20


      explaining why and how those issues lack merit, and requesting
      permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the
      “no[-]merit” letter/brief; (2) a copy of counsel’s petition to
      withdraw; and (3) a statement advising petitioner of the right to
      proceed pro se or by new counsel.

      Where counsel submits a petition and no-merit letter that . . .
      satisfy the technical demands of Turner/Finley, the court—trial
      court or this Court—must then conduct its own review of the
      merits of the case. If the court agrees with counsel that the claims
      are without merit, the court will permit counsel to withdraw and
      deny relief.

Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super. 2016) (citation

omitted).

      After reviewing the record and the application to withdraw, we find that

Attorney Padasak complied with the requirements of Turner/Finley. In his

“no-merit” letter, Attorney Padasak detailed the nature and extent of his

review, listed the issues which Appellant raised in his PCRA petition and

amendments, and thoroughly explained why he believed Appellant’s claims

were non-meritorious. Moreover, Attorney Padasak indicated that after his

own independent review of the record, he could not identify any meritorious

issues that he could raise on Appellant’s behalf. Counsel also submitted proof

to this Court that he sent Appellant the application to withdraw, his no-merit

letter, and that he instructed Appellant that he had the right to retain counsel

or proceed pro se.

      As counsel complied with the Turner/Finley requirements to withdraw

his representation of Appellant, we must now determine whether the PCRA



                                     -5-
J-S22035-20



court correctly denied Appellant’s PCRA petition. We review the denial of a

PCRA petition to determine whether the record supports the PCRA court’s

findings and whether its decision is free of legal error. Commonwealth v.

Brown, 196 A.3d 130, 150 (Pa. 2018).

      When supported by the record, the PCRA court’s credibility
      determinations are binding on this Court, but we apply a de novo
      standard of review to the PCRA court’s legal conclusions. We must
      review the PCRA court’s findings and the evidence of record in a
      light most favorable to the Commonwealth as the winner at the
      trial level.

Id. (internal citation omitted).

      “[A]fter a defendant has entered a plea of guilty, the only cognizable

issues in a post conviction proceeding are the validity of the plea of guilty and

the legality of the sentence.” Commonwealth v. Rounsley, 717 A.2d 537,

538 (Pa. Super. 1998). In this case, Appellant has not challenged the legality

of his sentence in his PCRA petition, and therefore the sole issue before this

Court is the validity of his guilty plea.

      To be valid, a guilty plea must be entered into knowingly, voluntarily

and intelligently. Commonwealth v. Kpou, 153 A.3d 1020, 1023 (Pa. Super.

2016). “Pennsylvania law presumes a defendant who entered guilty plea was

aware of what he was doing, and the defendant bears the burden of proving

otherwise.”   Commonwealth v. Jabbie, 200 A.3d 500, 505 (Pa. Super.

2018) (citation omitted). A defendant is bound by his statements at a plea

hearing and may not later recant those statements or assert grounds for




                                       -6-
J-S22035-20



withdrawing the plea that contradict statements made during the hearing. Id.

at 506.

       During the plea colloquy, the trial court must address six topics with the

defendant to ascertain that he is aware of the consequences of the plea: (1)

the factual basis of the plea, (2) the nature of the charges to which he is

pleading guilty, (3) the right to a jury trial, (4) the presumption of innocence,

(5) the sentencing ranges for the charges, and (6) the court’s power to depart

from any recommended sentence. Pa.R.Crim.P. 590, Comment; Kpou, 153

A.3d at 1023. A written plea colloquy that is signed by the defendant and

made part of the record may substitute for oral colloquy so long as it is

supplemented by some on-the-record colloquy.                 Commonwealth v.

Morrison, 878 A.2d 102, 108-09 (Pa. Super. 2005) (en banc).

       In his PCRA petition and amendments to the petition, Appellant asserted

several ineffective assistance of counsel claims with respect to Attorney

Souders’s role in the guilty plea process. Specifically, Appellant contends that

Attorney Souders could not effectively communicate with him regarding the

plea   because    he   only   spoke   English,   misstated   the   terms   of   the

Commonwealth’s suggested sentence as a binding deal, and represented to

the trial court that Appellant understood the terms of plea agreement when

she knew he did not. Amendment to PCRA Petition, 11/19/18, at unnumbered

pages 6-7.       In addition, Appellant asserts that Attorney Souders was

ineffective for failing to file a motion to withdraw the guilty plea on the grounds

that the trial court imposed a longer sentence than the Commonwealth

                                       -7-
J-S22035-20



recommended, he was not aware that he could receive consecutive sentences,

and he did not complete the last page of his written guilty plea form. PCRA

Petition, 8/12/17,   at 3; Amendment to PCRA Petition, 12/7/18, at

unnumbered pages 4-5.        Appellant contends that he specifically requested

that Attorney Souders file a motion to withdraw a guilty plea and notice of

appeal challenging the plea, but that she ignored these requests. Amendment

to PCRA Petition, 12/7/18, at unnumbered pages 4-5.

      “The right to the constitutionally effective assistance of counsel extends

to counsel’s role in guiding his client with regard to the consequences of

entering into a guilty plea.” Commonwealth v. Barndt, 74 A.3d 185, 192

(Pa. Super. 2013).    Ineffective assistance of counsel claims related to the

guilty plea process are cognizable under the PCRA.       Id. at 191 (citing 42

Pa.C.S. § 9543(a)(2)(ii)).

      In assessing a claim of ineffective assistance under the PCRA, we begin

our analysis with the presumption that counsel has rendered effective

assistance. Commonwealth v. VanDivner, 178 A.3d 108, 114 (Pa. 2018).

To overcome that presumption, the convicted defendant must establish each

of the following three elements:

      (1) the underlying claim has arguable merit; (2) no reasonable
      basis existed for counsel’s action or failure to act; and (3) the
      petitioner suffered prejudice as a result of counsel’s error, with
      prejudice measured by whether there is a reasonable probability
      that the result of the proceeding would have been different.

Id.



                                      -8-
J-S22035-20



      With respect to claims of ineffective counsel in connection with a guilty

plea, we have explained that

      [a]llegations of ineffectiveness in connection with the entry of a
      guilty plea will serve as a basis for relief only if the ineffectiveness
      caused the defendant to enter an involuntary or unknowing plea.
      Where the defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

      Thus, to establish prejudice, the defendant must show that there
      is a reasonable probability that, but for counsel’s errors, he would
      not have pleaded guilty and would have insisted on going to trial.
      The reasonable probability test is not a stringent one; it merely
      refers to a probability sufficient to undermine confidence in the
      outcome.

Barndt, 74 A.3d at 192 (citations and quotation marks omitted).

      Appellant also challenged the validity of his guilty plea under Section

9543(a)(2)(iii) of the PCRA, which recognizes claims for relief where the

petitioner   shows   that   the   plea   was   “unlawfully   induced    where    the

circumstances make it likely that the inducement caused the petitioner to

plead guilty and the petitioner is innocent.” 42 Pa.C.S. § 9543(a)(2)(iii). To

bring a claim under this section, a petitioner must plead and prove that he

was innocent of the charges as to which he pleaded and that he was unlawfully

induced to enter the plea. Id.; Commonwealth v. Lynch, 820 A.2d 728,

732 (Pa. Super. 2003).

      Appellant alleges in his PCRA petition, as amended, that he was innocent

of the charges because he did not live at the residence where the controlled

substances were found and he had no possessory interest in the locations


                                         -9-
J-S22035-20



where the controlled substances, firearm, and currency were recovered by law

enforcement. Amendment to PCRA Petition, 6/25/18, at 2-4; Amendment to

PCRA Petition, 11/19/18, at unnumbered pages 3-6; Amendment to PCRA

Petition, 12/7/18, at unnumbered pages 3-4. Appellant asserts that Attorney

Souders was aware of evidence that would have proved his innocence yet she

induced him to plead guilty by threatening him with a sentence of 104 years

if he did not accept the plea, forcing him to affirm on the guilty plea form that

he was satisfied with counsel’s performance, and falsely promising him that

he would only receive a 3-year sentence.        Amendment to PCRA Petition,

6/25/18, at 4-5; Amendment to PCRA Petition, 11/19/18, at unnumbered

page 6; Amendment to PCRA Petition, 12/7/18, at unnumbered pages 6-8.

      At the plea hearing, Appellant was provided a Spanish-language

interpreter and affirmed that he was able to read and speak Spanish and

understand the trial court with the assistance of the interpreter. N.T., 7/6/15,

at 1. Appellant completed in full and signed a six-page Spanish guilty plea

colloquy form. Guilty Plea Form, 7/6/15. Appellant represented to the trial

court that he reviewed the form with his attorney and provided honest

answers to each of the questions on the form. N.T., 7/6/15, at 6. Appellant

testified that he had read the criminal complaint and understood the maximum

penalty for the offenses for which he was charged. N.T., 7/6/15, at 3-4, 6-7;

Guilty Plea Form, 7/6/15, at 2. Appellant waived his right to have the trial

court read out the elements of the charges, explaining that his “attorney




                                     - 10 -
J-S22035-20



explained everything to me.” N.T., 7/6/15, at 3. Appellant further affirmed

that he was satisfied with Attorney Souders’ performance. Id. at 7.

      The trial court clearly explained to Appellant that he was entering into

an open guilty plea and that it was not required to follow the Commonwealth’s

suggested sentence of 3 to 15 years of incarceration. Id. at 4-6; see also

Guilty Plea Form, 7/6/15, at 6. The trial court further explained that it could

impose sentences on the individual counts as to which he was pleading guilty

to run consecutively.     N.T., 7/6/15, at 4-5.   Appellant affirmed that he

understood that the nature of the plea and the potential sentences that he

could face. Id. at 4-6.

      At the PCRA hearing, Appellant testified that Attorney Souders

“promised” him a 3-year sentence if he pleaded guilty, “threatened” him with

a 104-year sentence, and also threatened the mother of his children with

prosecution on drug charges if he went to trial. N.T., 3/21/19, at 5-7, 11, 13,

18. Appellant stated that he did not read Spanish well and no interpreter was

available when he filled out the written plea colloquy form so he therefore did

not understand the questions that he answered on that form. Id. at 10, 14.

Appellant further testified that Attorney Souders compelled him to change the

answers to questions 18 and 19 on this form, relating to whether he was

promised anything aside from the plea agreement and whether he was happy

with Attorney Souders’ representation of him. Id. at 10-12; Guilty Plea Form,

7/6/15, at 4.   Appellant asserted that Attorney Souders compelled him to

answer in the affirmative to all of the trial court’s questions during the plea

                                    - 11 -
J-S22035-20



hearing, when in fact he was expressing his unease with the terms of the plea

to his attorney and the interpreter. N.T., 3/21/19, at 12-17.

     Attorney Souders testified that she had practiced for over 20 years as a

criminal defense attorney and had previously represented Appellant in another

matter.   Id. at 19-21.   She stated that, although Appellant did not speak

perfect English, they were able to communicate orally in English; she

nevertheless requested an interpreter for court dates, including the plea

hearing at issue. Id. at 20-21, 33. Attorney Souders testified that she had

sought several prior continuances at Appellant’s request; she again sought a

continuance at the June 23, 2015 call of the list; the trial court denied the

request and the case was thus certified as trial ready. Id. at 21-23, 32.

     Attorney Souders testified that, on July 6, 2015, the date of jury

selection, she discussed with Appellant, through        an interpreter, the

advantages and disadvantages of proceeding to trial; she explained to

Appellant that he could still accept the 3-to-15-years offer from the

Commonwealth but that, at this late stage, it could only be through an open

plea and a non-binding sentence recommendation to the trial court. Id. at

23-26, 30-31, 33.    Attorney Souders stated that she, Appellant, and the

interpreter reviewed the written colloquy form in detail, and that the form

references a 102-year maximum sentence because that was the total

statutory maximum for all of the eight charges to which he pleaded. Id. at

26-27.    Attorney Souders testified that the oral colloquy was performed

entirely by the trial court and she did not interfere in any way or coach

                                    - 12 -
J-S22035-20



Appellant’s answers. Id. at 28-29. Attorney Souders stated that she believed

that Appellant fully understood his plea and that she never promised him that

the court would impose a 3-to-15-year sentence. Id. at 40, 42.

        In the PCRA court’s order denying the petition, the court recounted at

length the testimony offered at the guilty plea and PCRA hearing and found

Attorney Souders’ testimony credible and Appellant’s testimony not credible.

Order, 3/22/19, ¶¶L, N. The court concluded that Appellant’s account of the

guilty plea hearing was entirely contradicted by the transcript. Id., ¶L. The

court found that Attorney Souders did not promise Appellant that he would

receive a 3-year sentence and that Appellant understood that he was entering

into an open plea with discretion on his sentence left to the sentencing judge.

Id., ¶¶O-Q.

        Upon review, we agree with Attorney Padasak that there is no merit to

Appellant’s claim that Attorney Souders provided ineffective assistance of

counsel with respect to his guilty plea. At the plea hearing, Appellant was

provided with an interpreter and affirmed that he was able to understand the

trial court with the assistance of the trial court. Appellant’s oral colloquy and

the written colloquy form addressed each of the six topics required to ensure

that he understood the facts and consequences of his guilty plea.          N.T.,

7/6/15, at 3-7; Guilty Plea Form, 7/6/15, at 2-6; see also Pa.R.Crim.P. 590,

Comment; Kpou, 153 A.3d at 1023.

        The trial court clearly explained the nature of his open plea, that the

court    would   not   be   bound   at    sentencing   by   the   Commonwealth’s

                                         - 13 -
J-S22035-20



recommendation, and that the sentences on individual counts could be

imposed consecutively. N.T., 7/6/15, at 3-6. While Appellant claims that he

did not comprehend the nature of his plea, his assertions are belied by his

affirmative responses during the plea colloquy. Id. Appellant is bound by his

statements at the plea hearing and may not now recant them in an effort to

withdraw his plea.       Jabbie, 200 A.3d at 505.                Furthermore, the record

supports the PCRA court’s finding that Appellant’s testimony regarding his

understanding      of   the   plea   was       not   credible;    the   court’s   credibility

determination is thus binding on appeal. Brown, 196 A.3d at 150.

       The PCRA court’s conclusion that Appellant fully understood the nature

of the plea is also supported by the plea colloquy form. Appellant completed

the form, which has text in both Spanish and English, with the assistance of

his counsel and an interpreter. N.T., 3/21/19, at 26-28; Guilty Plea Form,

7/6/15. Despite his argument to the contrary, Appellant entered a response

for every question on the form, initialed the bottom of each page, and signed

the last page of the form.7 In addition, while Appellant initially responded

“yes” to the question whether he had been promised anything aside from the

Commonwealth’s recommended sentence in exchange for his plea and “no” to

the question of whether he was satisfied with the representation of his


____________________________________________


7The guilty plea colloquy form contains two versions of the last (page six),
one for negotiated pleas and the other for open pleas. Appellant completed
and signed the open plea version of page six and left the negotiated plea
version blank.

                                           - 14 -
J-S22035-20



attorney, Appellant crossed out these answers, entered the opposite response,

and initialed the changes.    Guilty Plea Form, 7/6/15, at 4.       In addition,

Appellant stated at the hearing that he was satisfied with Attorney Souders’

representation of him. N.T., 7/6/15, at 7.

      Furthermore, Appellant failed to prove his claim that Attorney Souders

did not file a motion to withdraw the guilty plea or file an appeal challenging

the validity of the plea despite his requests to do so. The only evidence offered

in support of this assertion was Appellant’s vague testimony that he “tried to

contact” Attorney Souders after sentencing to express his concerns about the

plea process, “but she wouldn’t get back to [him].” N.T., 3/21/19, at 13.

Appellant’s contention that Attorney Souders abandoned him after his

sentencing is contradicted by the letter Attorney Souders sent to Appellant six

days after his sentencing advising him of his appeal rights and the permissible

grounds for an appeal after a guilty plea.      Amendment to PCRA Petition,

12/7/18, Exhibit C.

      We likewise find no merit to Appellant’s claim that Attorney Souders

“unlawfully induced” him to plead guilty in spite of his innocence. 42 Pa.C.S.

§ 9543(a)(2)(iii). Appellant did not offer any evidence at the PCRA hearing to

prove his innocence beside his conclusory assertion that he was “not guilty”

of the charges. N.T., 3/21/19, at 7. In addition, Attorney Souders’ testimony,

which the PCRA court found credible, demonstrates that she explained to

Appellant, through an interpreter, the consequences of pleading guilty prior

to his entry of the plea.    Appellant’s representations in the written plea

                                     - 15 -
J-S22035-20



colloquy form and to the trial court during the oral colloquy make clear that

the decision to accept the guilty plea was fully informed and of his own

volition.8

       Appellant raises several other ineffective assistance of counsel claims in

his PCRA petition related to Attorney Souders’ performance at the preliminary

hearing and suppression hearing. As a result of Appellant’s entry of the guilty

plea, however, these ineffective assistance claims are not cognizable on

collateral review.     Rounsley, 717 A.2d at 538 (PCRA petition filed from a

guilty plea may only challenge the validity of the plea and legality of the

sentence). Additionally, in his response to the Turner/Finley brief, Appellant

raises several ineffective assistance claims related to Attorney Coble, the

attorney he retained for the PCRA hearing. These claims, however, were not

presented to the PCRA court, and are therefore not before this Court on

appeal. Commonwealth v. Ford, 44 A.3d 1190, 1201 (Pa. Super. 2012)

(“[A]bsent recognition of a constitutional right to effective collateral review
____________________________________________


8 Subsequent to the filing on this appeal, Appellant provided Attorney Padasak
with six affidavits from his friends and family members asserting that Attorney
Souders threatened and intimidated Appellant and potential witnesses,
precluding him from going to trial and mounting an effective defense based
upon his alleged innocence. Turner/Finley brief, Exhibit 2. Appellant,
however, did not include these affidavits with his PCRA petition or
amendments and he did not present the testimony of any of the affiants at
the PCRA hearing. As these affidavits are not contained within the certified
record, we may not consider them on appeal. Commonwealth v. Brown,
161 A.3d 960, 968 (Pa. Super. 2017) (citing the “the well established principle
that ‘our review is limited to those facts which are contained in the certified
record’ and what is not contained in the certified record ‘does not exist for
purposes of our review’” (citation omitted)).

                                          - 16 -
J-S22035-20



counsel, claims of PCRA counsel ineffectiveness cannot be raised for the first

time after a notice of appeal has been taken from the underlying PCRA

matter.”).

      For the reasons stated above, we conclude that Appellant’s challenges

to the validity of his guilty plea are meritless. We therefore affirm the PCRA

court’s March 22, 2019 order and grant Attorney Padasak’s application to

withdraw.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/12/2020




                                    - 17 -